Evans, Judge:
This appeal to reappraisement has been submitted upon the following stipulation:
It is hereby stipulated and agreed by and between the attorneys for the respective parties hereto;
*607That the merchandise covered by the cases set forth in Schedule “A” hereto annexed and made a part hereof consists of electric light bulbs imported from Japan.
That the questions of value under the Antidumping Act of May 27, 1921, involved, in the cases set forth in Schedule “A” are the sanie as the questions passed on by this Court in Reappraisements 106601-A, 106454^ A, and 106858-A.
That market conditions, foreign market value, and purchase price of the merchandise enumerated in Schedule “A” were the same as in the test cases hereinafter incorporated.
That the items from the invoices of the cases enumerated in said Schedule “A” are the same in all material respects as the merchandise in Reappraisements 106601-A, 106454-A, and 106858-A.
That the record in said Reappraisements 106601-A, 106454-A, and 106858-A may be incorporated herein and the cases set forth in the attached Schedule submitted on such record and this stipulation.
That appeal to reappraisement is waived as to all items not enumerated on the said Schedule “A.”
On the agreed facts I find, as to the items enumerated in said schedule A, that the foreign-market value on the date of exportation, the foreign-market value on the date of purchase, and the purchase price, as defined in section 205 of the Antidumping Act, 1921, is the entered value. As to any other merchandise involved the appeal is dismissed. Judgment will be rendered accordingly. It is so ordered.